Citation Nr: 1012717	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to eligibility for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Don Norman

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1968 to 
December 1971.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2007 rating decision issued 
by the Department of Veterans' Affairs ("VA") Regional 
Office ("RO") in North Little Rock, Arkansas, which denied 
the appellant's claims of entitlement to service connection 
for the cause of the Veteran's death and entitlement to 
Dependency and Indemnity Compensation ("DIC") under 
38 U.S.C.A. § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's death certificate shows that he died on June 
[redacted], 2006 as a sole result of myocardial infarction of 
unknown cause; there was no secondary cause of death.  At 
the time of his death, the Veteran was not service-connected 
for any disabilities.  

The appellant contends that the Veteran's death from a 
myocardial infarction was caused by his type II diabetes 
mellitus, which she in turn argues was the result of his 
exposure to Agent Orange during service in the Republic of 
Vietnam.  See VA Form 4138, July 2006.

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.309(e) (2009).  They also provide 
presumptive service connection on the basis of herbicide 
exposure for each additional disease that the Secretary of 
the Veterans Affairs (the "Secretary") determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, 
and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.  

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Id.

The Board notes, however, that although type II diabetes 
mellitus is one of the diseases which may be presumed to 
have resulted from herbicide exposure under the provisions 
of 38 C.F.R. § 3.309(e), in order to establish a claim of 
service connection for the Veteran's death based on type II 
diabetes mellitus due to exposure to Agent Orange, there 
must also be evidence that the Veteran either served in the 
Republic of Vietnam, or was actually in the country between 
January 9, 1962 and May 7, 1975.  

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or in other locations if the 
conditions of service involved duty or visitation to 
Vietnam.  38 C.F.R. § 3.313.  However, the VA General 
Counsel has determined that the regulatory definition, which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that country, requires that an individual actually 
have been present within the boundaries of the Republic.  
See VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Additionally, there is no 
presumptive service connection for claims based on servicing 
or working on aircraft that flew bombing missions over 
Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

In this case, however, despite the appellant's contention 
that her husband served in the Republic of Vietnam while in 
the Marine Corps, there is no independent evidence of record 
to verify this claim.  His DD 214 shows no decorations or 
citations that would prove Vietnam service, and, under the 
category, "Foreign and/or Sea Service," is the entry 
"unknown."  

The Board notes that the claims folder contains a June 1969 
service treatment record from the 2nd Battalion, 4th Marines 
("2/4") to the 3rd Med - NP requesting that the Veteran be 
afforded a medical consultation.  Independent research shows 
that the 2/4 is an infantry battalion of the Marine Corps 
based out of Camp Pendleton, California, which participated 
in combat operations in Vietnam.  The Veteran's DD 214 shows 
that his last duty assignment was out of Camp Pendleton.  
The appellant contends that this treatment record is proof 
of her late husband's service unit, and evidence that he did 
in fact serve in Vietnam.  See hearing transcript, December 
2008.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  This includes the duty to assist the 
claimant in obtaining evidence.  This also includes the 
heightened duty to assist in obtaining records in the 
possession of a Federal agency, including service records. 
 
In this regard, the Board notes that, although the claims 
folder contains statements from several physicians who 
opined that the Veteran's death from a myocardial infarction 
was related to type II diabetes mellitus and that he was 
exposed to Agent Orange, as noted above, independent, 
verifiable evidence is still required to show the Veteran's 
presence within the boundaries of the Republic of Vietnam.  

Moreover, while it appears that the RO made a request for 
records that would verify the Veteran's dates of service in 
Vietnam, this request yielded no evidence of his presence in 
Vietnam or any evidence of herbicide exposure.  In addition, 
the claims folder shows that the RO only requested and 
received the Veteran's service treatment records.  There is 
no evidence that the Veteran's service personnel records 
were ever requested.   

In this regard, the Board has also considered the holding of 
Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in 
which the Court of Veterans Appeals has held that VA has the 
duty to request information and pertinent records from other 
Federal agencies when on notice that such information 
exists.  The possibility that such records could contain 
evidence relevant to the appellant's claim cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  As such, the Board 
finds that an attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Please submit a request to the 
National Personnel Records Center 
("NPRC"), and any other appropriate 
location, for the Veteran's complete 
service personnel records for all periods 
of active service, particularly, any and 
all records evidencing his service in the 
Republic of Vietnam.  Of particular 
interest is whether the Veteran served 
with the 2nd Battalion, 4th Marines in 
Vietnam during his tour of duty between 
September 1968 and December 1971.  All 
material produced by the requested search 
should be incorporated into the record.  
If no additional records are located, 
please indicate via a formal finding that 
it is reasonably certain that such records 
do not exist and that further efforts to 
obtain those records would be futile.

2.  If, and only if, the AMC/RO determines 
that the record verifies that the 
appellant actually served or set foot 
within the Republic of Vietnam, then the 
AMC/RO should arrange for the Veteran's 
complete claims folder to be reviewed by 
an appropriate medical professional to 
obtain an opinion as to whether his death 
from a myocardial infarction was caused 
by, or was otherwise related to his type 
II diabetes mellitus.  The complete claims 
folder must be provided to the clinician, 
and the clinician must note that the 
complete record has in fact been reviewed.  
The clinician should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's cause of death 
from a myocardial infarction was caused 
by, or was otherwise related to type II 
diabetes mellitus.  Any and all opinions 
must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less 
likely" weighs against the claim.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



